DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	A telephone call was made to Joseph Buczynski on 9-14-21 to request an oral election to a restriction requirement, which resulted in an election of semiconductor device (SD), claims 1-19 without traverse.

2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
|.	 Claims 1-19, drawn to a SD, classified in class: H01L23/3121
Il. 	Claim 20, drawn to a method of manufacturing a SD, classified in class:
H01L21/568 
The inventions are independent or distinct, each from the other because: Inventions | and Il are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case unpatentability of Group | invention would not necessarily imply unpatentability of the process of the group Il invention, since the device of group | invention could be made by the processes different from those of group II invention. For example, sand blasting the first resin layer instead of the grinding. 


(a) the inventions have acquired a separate status in the art in view of their different classification (for example, the SD having an encapsulated structure and a method of encapsulating the SD respectively);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention may not be applicable to another invention; and/or 
e) the inventions may raise different non-prior art issues under 35 U.S.C. 112, first and second paragraphs. 
In this case, for at least the reason [see (a) and (c) above] that the examination and search of a plurality of separate and distinct inventions does create a serious burden on the examiner. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (87 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre- AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and 
all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention 
must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in 

Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

4.	Claims 1-3, 6, 8-10, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh) in view of Prabhu et al., (US Pat.  Appln. Pub 2017/0117260).

Regarding claim 1, Hsieh discloses a semiconductor device (SD), comprising:
a substrate (see dielectric layer 114 in Fig. 1; para 0013) that has a first/top surface and a second surface that is located opposite the first surface; 
a first element (see semiconductor 108 including a device 104 and pillar electrodes 106 in Fig. 1; para 0011) that is disposed on the first surface; and 
a first resin layer (see encapsulating/molding-underfill polymer resin 120, 107 in Fig. 1; para 0012-0013) that is disposed on the first surface and that is disposed around the first element (plan view not shown, see cross-sectional view in Fig. 1),
wherein the substrate includes a wiring layer (see redistribution layers 112 in Fig. 1; para 0013), 
the first element includes a semiconductor layer, an electrode portion (see 108 and electrode pillars 106 respectively in Fig. 1; para 0011-0012), that is located on a surface of the semiconductor layer facing the substrate, and, the electrode portion is connected to the wiring layer, and
a height of the first resin layer from the first surface is more than a height of the first element from the first surface (see 120 v/s 102 in Fig. 1)   

Hsieh fails to teach an insulating layer (IL) that is located opposite the electrode portion with the semiconductor layer interposed there between. 
	Prabhu teaches a SD having a device/semiconductor die having a conventional IL (see 116 in Fig. 1-3, 1-8; para 0035) on a back surface of the semiconductor device die, opposite electrode (see conductive terminal post 117 in Fig. 1-3, 1-8; para 00395) providing the desired surface protection. 	
	Hsieh and Prabhu are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hsiehi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate an IL that is located opposite the electrode portion with the semiconductor layer interposed there between, as taught by Prabhu, so that the surface protection for the device die/element and the reliability can be improved in Hsieh’s SD.

Regarding claims 2-3, 6 and 8 respectively, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches:
the first resin layer being in close contact with a side surface of the first element (see 120, 107 and 108, 106 respectively in Fig. 1); 
the first resin layer being filled between the first element and the substrate (see 120, 107; 108, 106 and 114 respectively in Fig. 1); 
an external connection terminal (see through-via contact 122 in Fig, 1; para 0014)  that is disposed on the first surface, wherein a height of the external connection terminal from the first surface is equal to a height of the first resin layer from the first surface (see 122 v/s 120 in Fig. 1); and  
a third element (see para 0011, additional dies not shown in Fig. 1) that is disposed on the first surface, wherein the third element is covered by the first resin layer.

Regarding claims 9-10 respectively, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches a die-attach adhesive film (DAF) disposed on the first element, wherein the first resin layer surrounds the DAF (see 120 and 110 respectively in Fig. 1; para 0012), the first resin layer and the DAF being flush with each other.
	 Prabhu further teaches the IL/DAF (see 116 in Fig. 1-3, 1-8; para 0035) comprising conventional polyimide resin providing the desired surface protection. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a third resin layer on the first element, the first resin layer surrounding third resin layer, as taught by Prabhu, so that the surface protection for the device die/element and the reliability can be improved in Hsieh’s SD.


Regarding claim 17, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claims 1, 2 and 6 above.	

Regarding claim 19, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claims 1, 2 and 8 above.	

5.	Claims 4-5, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Prabhu et al., (US Pat.  Appln. Pub 2017/0117260) and further in view of Suzuki et al., (US Pat. 8288865, hereinafter Suzuki).

Regarding claims 4-5 respectively, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, wherein Hsieh teaches the first resin comprising conventional epoxy/polyimide encapsulating polymeric materials (see para 0012), but do not explicitly teach: a) a relative dielectric constant of the first resin layer being 4 or less; or b) the first resin layer being composed of a thermosetting resin.
Suzuki teaches a SD wherein an insulating resin comprises conventional thermosetting resin having a dielectric constant being 4 or less (see col. 5, lines 15-33) 
Hsieh, Prabhu and Suzuki are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prabhu and Hsiehi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Suzuki, so that the electrical/thermal performance and the reliability can be improved in Prabhu and Hsieh’s SD.

Regarding claim 11, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claims 1 and 9 above, wherein Prabhu teaches the third resin (IL/DAF) comprising conventional polyimide resin (see 116 in Fig. 1-3, 1-8; para 0035), but do not explicitly teach a relative dielectric constant of the third resin layer being lower than that of Si.
	Suzuki teaches a SD including an insulating resin comprising conventional thermosetting epoxy/polyimide resin having a dielectric constant being 4 or less (see col. 5, lines 15-33), being lower than that of SI (inherent property of Si: dielectric constant of about 12).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a relative 

Regarding claim 15, Hsieh, Prabhu and Suzuki teach substantially the entire claimed structure as applied to claims 1, 2 and 4 above.

Regarding claim 16, Hsieh, Prabhu and Suzuki teach substantially the entire claimed structure as applied to claims 1, 2 and 5 above.

6.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Prabhu et al., (US Pat.  Appln. Pub 2017/0117260) and further in view of Usami et al., (IDS: US Pat. Appln. Pub. 2015/0279820, hereinafter Usami). 

Regarding claim 7, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claim 1 above, except : a) a second element disposed on the second surface; and a second resin layer that is disposed on the second surface and that covers the second element.
	Usami teaches a SD having a plurality of semiconductor chips (elements) wherein a second element disposed on a second/bottom surface of a substrate; and a 
	Hsieh, Prabhu and Usami are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prabhu and Hsiehi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Usami, so that the semiconductor chip element density can be increased in Prabhu and Hsieh’s SD.

Regarding claim 18, Hsieh, Prabhu and Usami teach substantially the entire claimed structure as applied to claims 1, 2 and 7 above

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Prabhu et al., (US Pat.  Appln. Pub 2017/0117260) and further in view of Costa et al., (US Pat. Appln. Pub. 2016/0100489, hereinafter Costa).

Regarding claim 12, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claims 1 and 9 above, except resistivity of the third resin layer being higher than that of Si.

 Hsieh, Prabhu and Costa are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prabhu and Hsiehi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select resistivity of the third resin layer being higher than that of Si, as taught by Suzuki, so that the electrical performance and the reliability can be improved in Prabhu and Hsieh’s SD.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over
Hsieh et al., (US Pat. Appln. Pub 2017/0188458, hereinafter Hsieh), Prabhu et al., (US Pat.  Appln. Pub 2017/0117260) and further in view of Okamoto (US Pat.7256431).

Regarding claim 13, Hsieh and Prabhu teach substantially the entire claimed structure as applied to claims 1 and 9 above, except thermal conductivity (TC) of the third resin layer being higher than that of SiO2.

 Hsieh, Prabhu and Okamoto are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prabhu and Hsiehi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the TC   of the third resin layer being higher than that of SiO2, as taught by Okamoto, so that the thermal performance and the reliability can be improved in Prabhu and Hsieh’s SD.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


 /NITIN PAREKH/
Primary Examiner, Art Unit 2811